Case 1:20-cv-09447-PAE-KNF Document 17 Filed 06/11/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

SAIM SARWAR,
Plaintiff, 20 Civ. 9447 (PAE)

ORDER
VILINUIS INC.

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

On November 11, 2020, plaintiff filed the complaint. Dkt. 1. On December 2, 2020,
plaintiff served the defendant with process. Dkt. 8. The defendant has not responded to the
complaint or otherwise appeared in this action, On June 2, 2021, the Court issued an Order to
Show Cause, prompting plaintiff to move for a default judgment by June 16, 2021 or risk
dismissal of the case. Dkt. 10. On June 3, 2021, plaintiff obtained a Clerk’s Certificate of
Default. Dkt. 13. On June 8, 2021, plaintiff filed a motion for default judgment against the
defendant. Dkt. 14. On June 9, 2021, the Court found that the plaintiff's motion and supporting
papers were not in compliance with the Court’s Individual Rules, and directed plaintiff to refile.
Dkt. 15. On June 10, 2021, plaintiff refiled their motion for default judgment. Dkt. 16.
Plaintiff's papers in support of their motion are in good order. If the corporate defendant wishes
to oppose the motion, its counsel shall enter a notice of appearance prior to July 10, 2021, and
file an opposition on ECF, explaining why a default judgment is not warranted, by July 10, 2021.

Plaintiff is to serve the Court’s June 2, 2021 Order to Show Cause, Dkt. 10, this order,
and the papers in support of plaintiff's motion for a default judgment on defendant forthwith and

file proof of this service no later than June 16, 2021.
Case 1:20-cv-09447-PAE-KNF Document 17 Filed 06/11/21 Page 2 of 2

SO ORDERED.

 

fad A Engl

Paul A. Engelmayer
United States District Judge

Dated: June 10, 2021
New York, New York

 
